Title: From John Adams to James Warren, 28 October 1775
From: Adams, John
To: Warren, James


     
      
       Octr. 28. 1775
      
      Dr Sir
     
     Our Association, against Importations and Exportations, from and to Gr. Britain, Ireland andthe British West Indies, if We consider its Influence, upon the Revenue, the Commerce, the Manufactures and the Agriculture of the Kingdom, is a formidable Shield of Defence for Us. It is Shearing of its Beams that Luminary, which in all its Glory might dazzle our feeble Sight.
     But a Question arises, whether, our Association against Exportations, can be observed, so as to have its full Effect, upon Britain, Ireland, and the West Indies, unless We extend it further? We have agreed not to export to B., I. and the W. Indies. Parliament has made an Act that We Shall not export to any other Place. So that Trade is entirely stopped. But will not a Smuggling Trade be opened? That is will not Adventurers push out Vessells against the Act of Parliament? If they do, when the Vessells are once at Sea, will they not go, to the Place where a Famine price is to be had. The Spirit of Commerce is mercenary and avaricious, and the Merchants will go where the Scarcity is greatest, the Demand quickest and the Price highest.
     What Security then can we have that Merchants will not order their Vessells to the West India Islands British or foreign, to Ireland or even Great Britain, in Defyance of our association?
     Besides is there not reason to apprehend, that the concealed Tories of whom there are many in every Colony, and especially in every maritime Town, will send their Vessells to sea, on purpose to be taken by the Enemy and sent to Supply the Army and Navy in America. It is true, their Vessells would be forfeited, and seized and condemned no doubt but they might be pleased with this, and would easily obtain hereafter Compensation or Retribution for this meritorious Sacrifice, from the Ministry.
     In Short may not our association be wholly evaded and eluded, if we dont draw it closer? My own opinion upon these great Questions I may possibly give you sometime or other. But I wish to have yours.
    